     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 1 of 9 Page ID
                                     #:72597



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
12   CORP.,                               JAMs Ref. No: 1220055347
13
                        Plaintiff,        PLAINTIFF NIC’S LR 37-2
14         v.                             SUPPLEMENTAL BRIEF IN
                                          SUPPORT OF NIC’S MOTION TO
15                                        STRIKE/EXCLUDE UNTIMELY
     PACIFIC TRIAL ATTORNEYS, et          DISCLOSED WITNESSES (DKT.
16   al.,                                 1073)
17
                       Defendants.
18                                        Judge:          Hon. James V. Selna
                                          Special Master: Hon. Andrew Guilford
19                                                        (Ret.)
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 2 of 9 Page ID
                                     #:72598



1          Plaintiff NIC submits this L.R. 37-2 Supplemental Brief in Support of its
2    Motion to Strike/Exclude Untimely Disclosed Witnesses. See Dkt. 1073.
3    Defendants Ferrell and NTG (collectively “NTG”) failed to meet their Rule
4    37(c)(1) burden to show that untimely witness disclosures were substantially
5    justified or harmless. The Court should strike the late disclosures and exclude
6    evidence proffered through those untimely disclosed witnesses.
7          NTG’s August 2020 disclosures were not a “modest” supplement, as NTG
8    contends. See Dkt. 1073 at 43. NTG more than doubled its non-party witnesses,
9    increasing that number from the eight in prior Rule 26(a)(1) disclosures to now
10   nineteen. Compare Dkt. 1073-2 with Dkt. 1073-3. NTG added ten witnesses
11   nearly three years after the discovery cut-off. Id. NTG does not dispute that it
12   knew of witnesses Janovick, Winzen, Erin Ferrell, and Reidenbaugh years before
13   the December 2017 discovery cutoff. NTG does not dispute that it failed to
14   disclose them until August 2020. See Dkt. 1073 at 43-65. NTG argues instead
15   that it was under no obligation to disclose because NIC also knew of them. See
16   Dkt. 1073 at 54. NTG then argues that its untimely disclosures were proper
17   because the relevance of witness testimony first became apparent in September
18   2019. As explained below, those positions lack merit.
19         1. NIC had no indication that NTG intended to rely on the untimely
20   disclosed witnesses. It is no excuse for non-compliance with Rule 26 disclosures
21   that the opposing party generally knew of the existence of people untimely
22   disclosed. Courts have rejected the argument:
23
           The mere fact that [plaintiff] knew of the existence of the witnesses is
24         not dispositive . . . The harm to a litigant in an opposing party’s failure
           to disclose a potential witness is not that the litigant is unaware of the
25         individual’s existence, but that the litigant does not know the opposing
           party views the individual as a potential witness in the case.
26
27   See Ginger Root Office Assocs., LLC v. Advanced Packaging & Prod. Co., No. 07-
28   CV-05568, 2009 WL 10673918, at *2 (C.D. Cal. Feb. 18, 2009) (“[T]he harm …

     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    1
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 3 of 9 Page ID
                                     #:72599



1    in PJH’s failure to disclose these individuals is that Ginger Root did not know PJH
2    viewed them as potential witnesses” and “[a]t this late stage in the proceedings,
3    Ginger Root does not have the opportunity to propound discovery to PJH to
4    determine its view of the witnesses’ relevance or what testimony it may seek to
5    elicit from them.”).1 NTG offers no proof to support the erroneous conclusion that
6    NIC had reason to believe any of these individuals would be called as witnesses;
7    indeed, the grounds for calling these witnesses is still not apparent to NIC.
8           “Parties, aware of the ‘self-executing’ and ‘automatic’ nature of Rule
9    37(c)(1) sanctions, have a right to expect that only disclosed witnesses will be used
10   to support the disclosing party’s claims and defenses.” Rhodes v. Sutter Health,
11   949 F. Supp. 2d 997, 1010 (E.D. Cal. 2013); Guzman v. Bridgepoint Educ., Inc.,
12   305 F.R.D. 594, 604 (S.D. Cal. 2015) (same). Here, NIC “should be able to rely
13   on Rule 26 disclosures and not be required to second guess whether a disclosing
14   party has purposefully omitted a potential witness or done so accidentally.”
15   Rhodes, 949 F.Supp. 2d at 1010.
16         2. Whether NTG plans to call impeachment witnesses is irrelevant.
17   NTG cannot avoid its Rule 26 obligations by styling individuals as “impeachment”
18   witnesses post hoc. See Norwood v. Children & Youth Servs. Inc., No. CV107944,
19   2013 WL 12133879, at *5 (C.D. Cal. Dec. 3, 2013) (“If a [party] could wait for his
20   adversary to deny the truth of [his adversary’s] allegations before disclosing other
21   witnesses who can provide testimony supporting the allegations, the substantial
22
           1
             See also D.L. v. Unified School District #497, 270 F.Supp.2d 1217, 1241
23   (D. Kan. 2002) (“[p]laintiffs' assertion that defendants had knowledge . . . of
     the witnesses is simply insufficient to put defendants on notice that these
24   individuals would be potential witnesses . . .”); Zadoian v. Target Corp., No. CV
25   19-326, 2020 WL 3203145, at *1 (C.D. Cal. Apr. 14, 2020) (“The Court sees no
     possible reason Plaintiff could not have disclosed her family members, friend, and
26   co-workers prior to the discovery deadline” and “failure to disclose . . .prejudiced
     Defendant because it could not take the[ir] depositions . . . or . . . seek relevant
27   discovery”); Nunes v. Cty. of Stanislaus, No. 17-CV-00633, 2020 WL 1324808, at
28   *4 (E.D. Cal. Mar. 20, 2020) (“Allowing Plaintiffs to supplement their disclosures
     to identify eleven new witnesses at this time would require the Court to reopen
     discovery”).
     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    2
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 4 of 9 Page ID
                                     #:72600



1    justification exception would swallow the rule”). In disclosing these witnesses,
2    NTG represents that their testimony is not “solely for impeachment.” See Fed. R.
3    Civ. P. 26(a)(1)(i). NTG’s disclosures list testimony in substantive areas beyond
4    mere impeachment. See Dkt. 1073-3 at 4-6. NTG has refused to withdraw the
5    disclosures, establishing prima facie that NTG offers them beyond impeachment.
6          3. Whether the relevance of witness testimony first arose in 2019 is
7    immaterial. NTG is incorrect that the relevance of this witness testimony first
8    arose in September 2019. Whether Trycia Carlberg was an NTG client in 2011,
9    whether she used Sovereign Silver, and whether she lived with the Ferrells are
10   issues relevant to NTG’s defense on the merits and concern allegations in NIC’s
11   original Complaint. See Dkt. 1 at ¶¶54-55; Dkt. 92 at ¶¶52-54. But even assuming
12   NTG’s position correct—that testimony first became relevant in September 2019
13   when NIC filed allegedly false declarations—NTG still waited almost one full
14   year to supplement its disclosures in August 2020. That delay is itself extreme,
15   unexplained, and prejudicial, warranting exclusionary sanctions under Rule
16   37(c)(1). See Ollier, 267 F.R.D. at 344 (finding disclosures untimely when
17   witnesses became known to defendants “months prior to actual disclosure”). The
18   parties had substantial interaction with Judge Selna on discovery matters and
19   scheduling in late 2019 and in 2020. See Dkt. Nos. 880, 1014, 1027, 1031.
20   Although NTG could have disclosed earlier, it waited until NIC had no ability to
21   request discovery before trial. Indeed, NTG’s briefing argues discovery is
22   unavailable to NIC. See Dkt. 1073 at 64-68.
23         4. NTG’s failure to disclose Janovick and Winzen is unexplained and
24   prejudicial. NTG concedes Baker’s alleged misconduct has been litigated from
25   the outset, and that NTG knew of Janovick and Winzen. NTG argues NIC also
26   knew of those witnesses because Janovick was originally a defendant and NIC’s
27   investigator contacted Winzen in 2015. See Dkt. 1073 at 63. NTG’s argument
28   misleads. Although Janovick was originally listed on NIC’s disclosures, and NIC

     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    3
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 5 of 9 Page ID
                                     #:72601



1    initially sought discovery regarding Winzen’s lawsuits, those issues were
2    subsequently excluded from this case in early 2016 when NIC amended its
3    complaint and Judge Selna significantly limited discovery. See Dkt. 155. The
4    Court limited NIC to seven (7) non-party depositions, and narrowed discovery to
5    suits identified in NIC’s Second Amended Complaint (“SAC”). Id. Based on
6    those limits, NTG precluded NIC from discovery into witnesses like Janovick. See
7    Dkt. 240 at 115-16 (NTG Resp. to RFP 71 objecting to discovery on Janovick
8    because it “exceed[ed] the scope of permissible discovery as ordered by the
9    Court”); id. at 116 (“Defendant will not respond to or produce documents
10   responsive to … Isabella Janovick”). So, NTG precluded NIC from discovery
11   germane to these individuals on grounds that they were outside the scope of this
12   case, yet now tries to slip them into the lawsuit months before trial when NIC
13   cannot take discovery.
14         Even had NIC sought discovery from Janovick and Winzen, Judge Selna
15   would have denied those efforts consistent with his rulings on similar requests,
16   because of the discovery limitation. See Dkt. 198 at 3-4; Dkt. 414 at 6-7. But had
17   NTG timely included these witnesses in its disclosures, NTG could not have
18   precluded the discovery. NTG’s decision now to list the witnesses on the eve of
19   trial is gamesmanship, depriving NIC of its ability to take relevant discovery.
20         5. NTG has not shown that untimely disclosures of Erin Ferrell and
21   Derrick Reidenbaugh were substantially justified or harmless. NTG offers
22   these witnesses to prove Carlberg a client in 2011, a point relevant to NTG’s
23   substantive defense. As noted supra, this is not a “new” issue first arising in 2019.
24   Although NTG argues the witnesses are offered in rebuttal, the Court in Norwood
25   rejected that argument because merely labeling individuals as “rebuttal witnesses”
26   will not justify late disclosure. See Norwood, 2013 WL 12133879, at *5. But as
27   noted supra, even if NTG’s position that these issues arose in September 2019 is
28   credited, the untimely disclosures are still prejudicial because NTG waited a full

     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    4
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 6 of 9 Page ID
                                     #:72602



1    year to disclose (and did so now long after the discovery cut-off). NTG has no
2    explanation for that delay.
3          NTG argues NIC should not be surprised by disclosure of E. Ferrell and
4    Reidenbaugh. See Dkt. 1073 at 60. But NIC never “injected” E. Ferrell or
5    Reidenbaugh into this case by filing a motion for sanctions concerning Scott
6    Ferrell’s declaration. See Dkt. 844. NTG’s use of Scott Ferrell’s wife to sponsor
7    exhibits in a non-discovery opposition brief (a brief mooted by the Court)2 does not
8    suggest she would be a trial witness for purposes other than impeachment. See
9    generally Dkt. 846. NIC was reasonable to conclude that NTG’s omission of E.
10   Ferrell from Rule 26 disclosures was strategic—i.e., that Scott Ferrell preferred not
11   to involve his wife as a witness in defense of his federal RICO suit. If NTG
12   intended to use his wife as a defense witness, it had to disclose her prior to the
13   2017 discovery cutoff so NIC could take appropriate discovery.
14         Concerning Reidenbaugh, NTG has no argument that NIC knew of him.
15   NTG argues it “specifically identified . . . Reidenbaugh in briefing…” Dkt. 1073
16   at 60. That is misleading. NTG attached one message between Reidenbaugh and
17   E. Ferrell buried within 100+ pages of exhibit files as part of the mooted
18   September 2019 submission. See Dkt. 846-3 at 42. Mere attachment of that
19   content in no way suggests Reidenbaugh would be testifying for NTG, or that he
20   possessed information relevant to Carlberg’s use of Sovereign Silver. See Dkt.
21   1073-3 at 4-5. NTG bears the burden to prove its failure to disclose substantially
22   justified or harmless. See, e.g., Torres v. City of Los Angeles, 548 F.3d 1197, 1213
23   (9th Cir. 2008). It has not met that burden by referencing a passing single
24   reference in voluminous filings as its exclusive basis for a presumed conferral of
25   knowledge of Rule 26(a)(1) witnesses.
26
27
           2
28           The Court deemed that proceeding moot on October 7, 2019. See Dkt. 847
     (NIC withdrawal); Dkt. 852 (holding “[t]he matter is moot, and the court plans to
     take no further action”).
     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    5
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 7 of 9 Page ID
                                     #:72603



1
2    DATED: December 16, 2020
3
4                                                Respectfully submitted,
5                                                EMORD & ASSOCIATES, PC.
6
7                                                By:    /s/ Peter A. Arhangelsky
8                                                Peter A. Arhangelsky, Esq. (SBN 291325)
                                                 Joshua S. Furman, Esq. (pro hac vice)
9                                                Attorney for Plaintiff Natural Immunogenics
10                                               Corp.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    6
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 8 of 9 Page ID
                                     #:72604



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on December 16, 2020, the foregoing, PLAINTIFF
3    NIC’S LR 37-2 SUPPLEMENTAL BRIEF IN SUPPORT OF NIC’S
4    MOTION TO STRIKE/EXCLUDE UNTIMELY DISCLOSED WITNESSES
5    was electronically filed via email to the Special Master and sent via email to the
6    following:
7
           Brendan M. Ford
8          bford@forddiulio.com
           Kristopher P. Diulio
9          kdiulio@forddiulio.com
           Ford & Diulio PC
10         650 Town Center Drive, Suite 760
           Costa Mesa, California 92626
11         Tel: (714) 450-6830
           Attorney Defendants Andrew Nilon, Giovanni Sandoval,
12         Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
13         David J. Darnell, Esq.
           ddarnell@callahan-law.com
14         Edward Susolik, Esq.
           es@callahan-law.com
15         Callahan & Blaine
           3 Hutton Centre Drive, Ninth Floor
16         Santa Ana, CA 92707
           Tel: (714) 241-4444
17         Attorney for Newport Trial Group, Andrew Baslow,
           Scott Ferrell, Ryan Ferrell, Victoria Knowles
18
           Nicole Whyte
19         nwhyte@bremerwhyte.com
           Benjamin Price
20         bprice@bremerwhyte.com
           Kyle A. Riddles
21         kriddles@bremerwhyte.com
           Bremer Whyte Brown & O’Meara, LLP
22         20320 S.W. Birch Street
           Second Floor
23         Newport Beach, CA 92660
           Tel: (949) 211-1000
24         Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria
           Knowles
25
           ///
26
           ///
27
           ///
28
           ///
     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    7
     Case 8:15-cv-02034-JVS-JCG Document 1085 Filed 12/16/20 Page 9 of 9 Page ID
                                     #:72605



1          Robert Tauler, Esq.
2          rtauler@taulersmith.com
           Tauler Smith, LLP
3          626 Wilshire Blvd., Suite 510
           Los Angeles, CA 90017
4          Tel: (310) 590-3927
           Attorney for David Reid and Victoria Knowles
5
6                                                 /s/ Peter A. Arhangelsky
                                                 Peter A. Arhangelsky, Esq.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFF’S LR 37-2 SUPP. BR. IN SUPPORT OF MOT. TO STRIKE/EXCLUDE UNTIMELY WITNESSES [DKT. 1073]
                                                    8
